Citation Nr: 1809836	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO. 14-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include secondary to herbicide exposure.

2. Entitlement to service connection for polycythemia vera (PV) (myelofibrosis), to include secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	John B. Wells, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, April 2011, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board denied the claims in a May 2016 decision, but vacated that decision in June 2016 because the Veteran had been denied due process (his representative had requested a copy of the claims folder prior to the Board denial).  The Board remanded the claim in August 2016 to provide the Veteran a hearing.  

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the file.


FINDINGS OF FACT

1. The Veteran did not serve or visit on the ground, on a ship at dock or on the inland waterways of Vietnam; there is no presumption that he was exposed to herbicides while serving on active duty.

2. The preponderance of the evidence shows that the Veteran's chronic lymphocytic leukemia (CLL) did not manifest in service or until many years thereafter, and is not related to service or to an incident of service origin.

3. The preponderance of the evidence shows that the Veteran's polycythemia vera (PV) (myelofibrosis) did not manifest in service or until many years thereafter, and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1. Chronic lymphocytic leukemia (CLL) was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C. §§ 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2. Polycythemia vera (PV) (myelofibrosis) was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed. 38 U.S.C. §§ 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The record establishes the first element of service connection- a current disability - as the Veteran has been diagnosed with chronic lymphocytic leukemia (CLL) and polycythemia vera (PV) (myelofibrosis). However, service records do not indicate signs or symptoms of CLL or PV during active duty. 

The Veteran contends he was exposed to herbicides during his period of active duty service aboard the USS ST. PAUL which operated in the waters outside of Vietnam and service connection is warranted on a presumptive or direct basis.

Regarding service connection on a presumptive basis, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, and who suffers from any of certain designated diseases, shall be presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed. 38 C.F.R. §§ 3.307, 3.309. CLL is one of the designated diseases. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307. The presumption requires that the veteran actually stepped foot on land in Vietnam. Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

In the case before the Board, the Veteran does not contend that he ever "stepped foot" on land in Vietnam or that this ship was on the inland waterways of Vietnam or docked at a port. Moreover, there is no evidence of record that it did; rather, he contends that he was exposed to herbicides while serving aboard the USS ST. PAUL which was present in Da Nang Harbor outside Vietnam. Service records confirm that the USS ST. PAUL was present in Da Nang Harbor in 1967.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations. Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance. The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated. VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k. The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Id. Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure. Id.

After review of an Institute of Medicine (IOM) report, '"Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans. See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to extend to a Blue Water Navy veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier. In claims based on docking, a lay statement that the Veteran personally went ashore must be provided. Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is generally not considered sufficient. M21-1 IV.ii.2.C.3.e

In recent years, VA amended its process for determining whether a waterway was deemed offshore or inland in response to the United States Court of Appeals for Veterans Claims (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015) (finding that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment). In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water. The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay). The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage. VA Adjudication Manual M21-1 IV.ii.2.C.3.m. All harbors and bays are considered offshore, while all rivers and deltas are considered inland. Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam. VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

In light of the foregoing, exposure to herbicides would be presumed if the Veteran served in the Republic of Vietnam during the Vietnam era and suffers from one of the designated diseases. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). He has been diagnosed with CLL, with is a designated disease. Thus, the claim turns on whether he served in Vietnam. 

The Veteran has submitted several documents to support his contention. Of these submitted documents was an opinion submitted by an environmental scientist, who opined that the inland waterways all flow into the South China Sea through the Mekong Delta. As a result ships anchored or operating off the coast and in the territorial waters would be in the pathway of this water flow carrying Agent Orange contaminants. 

The Veteran references this opinion by asserting that the USS ST. PAUL water system used water from the Da Nang harbor and Mekong Delta while deployed there. Thus, both potable and feed water were subsequently contaminated with Agent Orange. The Veteran submitted an opinion from another environmental scientist stating that it is likely that ships anchored in Da Nang Harbor could have been exposed to herbicide contaminants through ingestion and absorption of water and seafood from those waterways. 

The Veteran also submitted research conducted by the Australian Navy and the United States Institute of Medicine showing that all ships of the 7th Fleet were exposed to herbicides through a number of pathways. 

However, the research to which the Veteran refers is too general in nature to provide, alone, the necessary evidence to show that the Veteran was exposed to Agent Orange while onboard the USS ST. PAUL. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case. Wallin v. West, 11 Vet. App. 509, 514 (1998). The research referred to by the Veteran does not provide statements for the facts of his specific case. Therefore, the Board concludes that the research does not show to any degree of specificity that the Veteran was exposed to Agent Orange while on the USS ST. PAUL. 

In Haas, supra, the Federal Circuit highlighted the VA's rulemaking with respect to an Australian scientific study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore. First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Crucially, based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'" See Haas, 525 F.3d at 1194 [citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)].

The Board acknowledges the Veteran's representative's position regarding the Australian study. However, the study had a lot of variables that could not be resolved due to lack of data. Accompanying the Australian study submitted by the Veteran were Federal Registry comments from one of the study's researchers that stated:

[E]stimating the level of exposure via this pathway is difficult due to the lack of data on the concentrations of dioxins in the source water. The level of exposure would depend strongly on the dioxin concentrations in the source water (which would have varied from location to location) as well as on the amount and duration of water consumed for drinking and/or cooking.

However, although competent and credible to provide an opinion regarding VA's position on the Australian study, the researcher's comments on VA's proposed regulation was reviewed by VA and was not persuasive enough to change VA's position that the presumption of herbicide exposure does not attach to veterans who served on ships anchored or traversing in the Da Nang harbor. 

The Board also acknowledges the Veteran's buddy statement stating that while he was on the USS SANCTUARY he observed planes spraying over the water once a month and that he could also feel the spray from the air that smelled and tasted bad. Additionally, the Veteran submitted a buddy statement from a Navy Seabee stating that a drainage ditch carried water runoff and contaminates, two to four feet deep, from an ammo dump in Da Nang into the jungle towards the harbor. However, the Board finds that these statements lack competency as the Veteran's providing these statements have not shown they have the knowledge training or experience to determine what, if any chemicals were being sprayed from the planes or what the concentration levels of contaminants, if any, were in the drainage ditches near the ammo dump. Additionally, the Navy Seabee served in Vietnam two years after the Veteran.

Although the Veteran in this case is diagnosed with CLL, the evidence does not demonstrate that he had the requisite service in the Republic of Vietnam during the Vietnam era. As the competent credible evidence does not reflect that the Veteran served or visited on the ground, on a ship at dock or on the inland waterways of Vietnam, it may not be presumed that he had exposure to herbicides (e.g. Agent Orange). 

Although the presumption of herbicide exposure is not established here, service connection is still possible if the record demonstrates the Veteran's CLL and PV were directly caused by exposure to in service. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the Veteran has not alleged any other service injuries, or events to account for his CCL or PV and service records are negative for any findings or symptoms of the disease. The Board has considered the statements and scientific studies submitted in support of the claim, but the issue on appeal is whether the evidence of record shows that the Veteran was directly exposed to Agent Orange, not whether certain reports scientifically prove that herbicides did or did not enter the coastal waters of Vietnam. There is no competent evidence of direct exposure. There is also no lay or medical evidence of CLL or PV decades after the Veteran's separation from service. Finally, the record is negative for any competent medical evidence in support of the claims on a direct basis, to include any statements from the Veteran's treating physicians.

The Board must conclude that the preponderance of the evidence is against the claims for entitlement to service connection for chronic lymphocytic leukemia (CLL) and polycythemia vera (PV). 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.

ORDER

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include secondary to herbicide exposure is denied.

Entitlement to service connection for polycythemia vera (PV) (myelofibrosis), to include secondary to herbicide exposure is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


